 



EXHIBIT 10.1

SUMMARY OF CASH COMPENSATION FOR DIRECTORS

     The following cash compensation is paid to members of our board of
directors: (1) each of our non-employee directors receives a fee of $5,000 per
fiscal quarter for serving on the board of directors, (2) each of our directors
who serves as the chairman of the board or as the chairman of the audit
committee, compensation committee or nominating and corporate governance
committee of the Board receives an additional $5,000 per year for each such
position held; and (3) the chairman of the audit committee of the board receives
an additional $10,000 per year. Directors are reimbursed for reasonable travel
and other expenses incurred in connection with attending meeting of the board of
directors and its committees.

 